11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
Larry Jistel
Appellant
Vs.                   No.
11-05-00274-CV -- Appeal from Dallas County
Tiffany Trails Owners= Association, Inc. and Mazhur Hussein
Appellees
 
Larry
Jistel has filed in this court a motion to request a partial dismissal of his
appeal.  In his motion, Jistel states
that he and Mazhur Hussein have reached a settlement agreement.  Jistel asks this court to dismiss his appeal
as to his claims against Hussein.
The
motion is granted.  Jistel=s appeal as to his claims against
Hussein are dismissed.  Jistel=s appeal as to his claims against
Tiffany Trails Owners=
Association, Inc. is still pending before this court.
 
PER CURIAM
 
September 8,
2005
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists
of: Wright, J., and McCall, J.[1]




[1]W. G. Arnot, III, Chief Justice, retired effective July
31, 2005.  The chief justice position is
vacant.